PER CURIAM
*330Quantrell Coleman ("Movant") appeals from the motion court's judgment, after an evidentiary hearing denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of domestic assault in the second degree, in violation of Section 565.073 RSMo.; and armed criminal action, in violation of Section 571.015. Movant was sentenced as a prior and persistent offender to concurrent terms of fourteen years' imprisonment in the Missouri Department of Corrections on the domestic assault charge and three years' imprisonment on the armed criminal action charge.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).